Citation Nr: 0002831	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
with bunion, and arthritis first metatarsophalangeal joint on 
the left, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hallux valgus with bunion on the right.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which originally granted entitlement to 
service connection for hallux valgus with bunion, bilaterally 
and assigned a noncompensable evaluation thereto.  The 
disability was subsequently recharacterized to include 
arthritis of the first metatarsophalangeal joint on the left.  
After a hearing on appeal at the RO, the evaluation was 
increased to 10 percent disabling.  The RO also denied a 
separate claim for a total rating based on individual 
unemployability.

In a decision dated in November 1997, the Board 
recharacterized the issues with respect to the veteran's 
bilateral hallux valgus deformity and affirmed the RO's 
denial.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  By Order entered May 14, 1999, 
pursuant to a Joint Motion entered into by the parties, the 
Veterans Claims Court vacated the Board's November 1997 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Veterans Claims Court. 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran and his attorney challenged the nature and extent 
of the VA examination report and maintained that the 
veteran's condition had not been examined during a flare-up.  
An attempt should be made to schedule the veteran's 
examination during the most active or severe phase of the 
veteran's disability.  See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
The veteran should indicate those times when there is a 
flare-up.  The veteran's attorney also requested a social and 
industrial survey to determine the extent of the veteran's 
service-connected disabilities on his ability to maintain 
employment.  Further, to the extent additional medical 
evidence is available, it should be obtained.  Finally, the 
veteran's attorney has asserted that an extraschedular 
evaluation should be considered.  

It was indicated in the Joint Motion, as to one issue, that 
current records, and/or additional records submitted by the 
appellant might be used for rating, rather than scheduling an 
examination.  As to another issue, however, examination was 
essentially mandated.  In view of the fact that the appellant 
has not submitted any additional evidence, it is the 
conclusion of the Board that examination as to all issues is 
required.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran, 
through his attorney as needed, to 
determine the names, addresses, and dates 
of treatment by any physicians, 
hospitals, employer, or treatment centers 
(private, VA or military) for his 
bilateral feet disability not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
employer, or treatment center specified 
by the veteran to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his attorney 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

2.  The veteran  and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3.  The RO should schedule the veteran 
for a social and industrial survey.  
Included should be information concerning 
his most recent employment and any 
previous employment and the reasons for 
leaving, as appropriate.  Contact with 
the employer should be made as indicated, 
and the assistance of the veteran in 
obtaining this information should be 
requested as needed.

4.  Thereafter, and whether additional 
records are received or not, the veteran 
should be scheduled for an appropriate VA 
examination in order to determine the 
nature and severity of his current 
bilateral hallux valgus and arthritis.  
Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including relevant treatment and previous 
diagnoses regarding the veteran's feet 
disability.  Then, the examiner is 
requested to provide an opinion as to the 
nature, extent, and severity of all 
symptomatology of the veteran's feet 
disability, including all functional 
impairment associated therewith.  
Specifically, the examiner is requested 
to determine whether the veteran's 
bilateral Morton's toe is related to his 
service-connected hallux valgus.  The 
examiner is also asked to offer an 
opinion addressing the impact of only the 
veteran's service-connected disabilities 
on his employability.  

All indicated tests and studies should be 
performed, including, but not limited to, 
appropriate X-rays and objective range of 
motion values, expressed in degrees.  The 
examiner should specify, on the 
examination report, what constitutes a 
full range of motion.  If limited motion 
is demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  The examiner 
should also indicate whether the veteran 
has signs or symptoms of arthritis in the 
first metatarsophalangeal joints.  If 
there are no indicators of arthritis, 
that too should be set forth in detail.  
If arthritis is found, the examiner 
should indicate whether it is considered 
a residual of the service connected 
disorder.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Veterans Claims 
Court or Board directive is neither 
optional nor discretionary).  Where the 
remand orders of the Board or the Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  The RO should then readjudicate the 
issues on appeal.  Consideration should 
be afforded to all applicable laws and 
regulations, as well as to all 
appropriate diagnostic codes and the 
Veterans Claims Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), where 
applicable.  Consideration of applicable 
General Counsel Opinions should also be 
undertaken, as should consideration of 
separate compensable ratings on the basis 
of different functional impairments, and 
an extraschedular evaluation should also 
be undertaken.  

In the event the benefits sought are not granted, the veteran 
and his attorney should be provided with a Supplemental 
Statement of the Case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  No action is required of the 
veteran until notified.  The Board intimates no opinion as to 
the ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


